Citation Nr: 0633924	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to nonservice-connected death pension.

3.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and R.B.




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from December 1941 to April 
1942 and from May 1945 to May 1946.  The appellant is the 
widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 decision of the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the April 2004 rating decision on appeal 
does not address the issue of entitlement to nonservice-
connected death pension.  However, this issue was addressed 
in the April 2004 notification letter to the appellant, which 
included a discussion of the reasons and bases for the 
decision.  The veteran submitted a notice of disagreement 
with this issue.  After the receipt of a statement of the 
case addressing the issue, she submitted a substantive appeal 
that expressed a desire to appeal this issue.  Therefore, the 
Board finds that the pension issue is before the Board on 
appeal.  See 38 C.F.R. § 20.200. 


FINDINGS OF FACT

1.  The veteran died in January 2004; the immediate cause of 
death was a cardio-pulmonary event, the antecedent cause was 
cor pulmonale, and the underlying causes were chronic 
obstructive lung disease, pneumonia, coronary artery disease, 
and senility.   

2.  The veteran has certified service with the Philippine 
Commonwealth Army, in the service of the U.S. Armed Forces, 
from December 1941 to April 1942, and from May 1945 to May 
1946.  

3.  At the time of his death, the veteran was service 
connected for the residuals of an injury to the left parietal 
region and left shoulder with multiple foreign bodies, 
evaluated as 20 percent disabling; shell fragment wounds of 
the left leg with metallic foreign body, evaluated as 10 
percent disabling; and an injury to muscle group X with right 
foot scar, evaluated as 10 percent disabling.  

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his service connected disabilities or to active 
service.

5.  The veteran did not have a claim pending with VA when he 
died. 


CONCLUSIONS OF LAW

1.  The causes of the veteran's death were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006). 

2.  The criteria for basic eligibility for VA nonservice-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2006).

3.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the appellant was provided with preadjudication 
notice in letters dated in February 2004 and March 2004.  
These letters told the appellant what evidence was needed to 
substantiate her claims.  The appellant was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with her authorization 
VA would obtain private medical records on her behalf or she 
could submit the records.  The March 2004 letter asked the 
appellant to notify VA if she knew of any other evidence or 
information that would support her claim.  This notified her 
to send any relevant evidence in her possession.  

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation for service connection for cause of death.  
However, as the veteran's claim is being denied and no 
effective date will be assigned, the failure to provide the 
appellant with this information cannot possibly result in any 
harm to her claim.  A percentage rating is not relevant to 
any of the appellant's claims, thus that element of Dingess 
notice is not implicated in this case.  38 U.S.C.A. § 1311 
(West 2002 & Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  The appellant has been afforded an opportunity to 
submit evidence, or to identify evidence for VA to obtain on 
her behalf.  She offered testimony at a hearing before the 
undersigned Veterans Law Judge in July 2006.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 



Cause of Death

The appellant presented her contentions at the July 2006 
hearing.  She contends that the cause of the veteran's death 
was incurred due to active service.  She argues that all of 
the illnesses that lead to the veteran's death were the 
result of the time he spent as a prisoner of war.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If cardiovascular renal disease becomes manifest to a degree 
of 10 percent within one year of separation from active 
service, then it is presumed to have been incurred during 
active service, even though there is no evidence of this 
disability during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4). 

The veteran's death certificate shows that he died in January 
2004.  He apparently died at home.  The immediate cause of 
death was a cardio-pulmonary event.  The antecedent cause was 
cor pulmonale, and the underlying causes were chronic 
obstructive lung disease, pneumonia, coronary artery disease, 
and senility.  

The record shows that at the time of the veteran's death, 
service connection was in effect for the residuals of an 
injury to the left parietal region and left shoulder with 
multiple foreign bodies, evaluated as 20 percent disabling; 
shell fragment wounds of the left leg with metallic foreign 
body, evaluated as 10 percent disabling; and an injury to 
muscle group X with right foot scar, evaluated as 10 percent 
disabling.  The veteran's combined evaluation was 40 percent 
disabling.  

The Board finds that entitlement to service connection for 
the cause of the veteran's death is not demonstrated.  The 
evidence does not show any relationship between the 
disabilities that resulted in the death of the veteran and 
any injuries or disabilities sustained during or due to 
active service.  

The veteran's service medical records are negative for 
evidence of respiratory or cardiovascular disease.  A May 
1945 physical examination and an April 1946 discharge 
examination both found that the respiratory and 
cardiovascular systems were normal.  

The post service medical records date from shortly after 
discharge from service, but do not show treatment for 
hypertension, respiratory or cardiovascular disabilities 
until decades later.  The medical evidence includes various 
records and statements dated in 2003 and 2004 from doctors 
who were treating the veteran at the time of his death for 
many problems, including hypertension and the disabilities 
which caused his death.  However, neither these nor any other 
medical records contain an opinion that relates the 
respiratory and cardiovascular disabilities that caused the 
veteran's death to either active service or to his service 
connected disabilities.  

The Board has considered the statements of the appellant that 
the disabilities that led to the death of the veteran were 
the result of active service.  However, statements by the 
appellant on such matters do not constitute competent medical 
evidence, since, as a layperson, she has no competence to 
give a medical opinion on diagnosis or etiology of a 
disorder.  LeShore v. Brown, 8 Vet. App. 406 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995).  When the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

At this juncture, the Board notes the contentions of the 
appellant that the disabilities that led to the death of the 
veteran were incurred while he was a prisoner of war.  
However, the veteran's status as a prisoner of war was not 
confirmed by the service department.  Service department 
documents dated March 1952 state that his allegations were 
not substantiated.  The Board is bound by this finding.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  Furthermore, the 
Board notes that the veteran's own statements and affidavits 
have indicated he was a captive from only April 10, 1942 to 
April 17, 1942, after which time he was a civilian until 
April 1945.  In the absence of confirmation of prisoner of 
war status from the service department, the veteran is not 
entitled to the presumptions for prisoners of war found at 
38 C.F.R. § 3.309(c).  

Therefore, as the evidence does not show that the principal 
or contributory causes of the veteran's death were due to 
either active service or his service connected disabilities, 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  

Pension

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d). 

In this case, the service department has certified that the 
veteran had service with the Commonwealth Army of the 
Philippines from December 8, 1941 to April 9, 1942, and from 
May 17, 1945 to May 15, 1946.  The service department's 
determination is binding on VA.  The Court has held that 
findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

There is no further contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and basic eligibility for pension is precluded 
based upon the service of the appellant's spouse.  Therefore, 
the appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

The evidence shows that the veteran died in January 2004.  
The file reflects that there were no claims pending at the 
time of his death.  The final claim submitted prior to the 
death of the veteran was a claim for aid and attendance in 
April 2002.  This was denied in an unappealed August 2002 
rating decision.  The file does not include any additional 
unaddressed claims.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the veteran's death.

The claims file is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
which means that the appellant is not legally entitled to any 
accrued benefit.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 
3.152(b).  The law pertaining to eligibility for accrued 
benefits is dispositive of this issue, and the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

Entitlement to nonservice-connected death pension is denied. 

Entitlement to accrued benefits is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


